DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Claims 20-29 and 31 are currently pending.  Claims 1-19, 30 and 32 have been cancelled. No claims have been added.  Claims 20, 22-29, and 31 are currently amended.  Claim 20 is an independent claim.

Interpretations - Withdrawn
The previous 35 U.S.C §112(f) claims interpretations of claims 20, 22, 24, and 26 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §112(a) rejection of claims 20-29 and 31 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §112(b) rejection of claims 20-29 and 31 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 20-22 and 26 over Hamam in view of Heubel is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 23 over Hamam in view of Heubel in further view of Gervais withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 24, 29, and 31 over Hamam in view of Heubel in further view of Jiang withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 25 over Hamam in view of Heubel in further view of Ebeling withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 27 over Hamam in view of Heubel in further view of Aldossary withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant argues that Hamam in view of Heubel does not teach the amended claim language “a station configured to generate haptic pattern data from an input signal, the input signal including rhythm, time, or beat inputted to the station, which is configured to receive the input signal from a station user”.  Examiner notes that Hamam does teach  a station configured to generate haptic pattern data from an input signal which is configured to receive the input signal from a station user (see at least Hamam [0037]-[0041]). However, Hamam and Heubel do not appear to teach that the input signal includes rhythm, time, or beat inputted to the station.  Dunham, which is now further relied upon, teaches the input signal including rhythm, time, or beat inputted to the station (see at least [0137]-[0140]). Therefore, the references have been reasonably interpreted as teaching the recited claim language.  See rejection below for the current 103 rejections.
Examiner notes Applicant’s arguments in regards to Dunham on pages 18-19 of the Remarks fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant further argues on pages 14-19 that all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 recites “the visualizers” in the second line.  However, “a visualizer” is what has been instantiated in parent claim 20.  Examiner suggests reciting “the visualizer[[s]]”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hamam et al. (US 2016/0366450 A1; hereafter “Hamam”) in view of Dunham et al. (US 2016/0199249 A1; hereafter “Dunham”) in further view of Heubel (US 2014/0266644 A1; hereafter “Heubel”).

Regarding Claim 20, Hamam teaches haptic information providing system comprising: (Hamam [0003]: a system for transferring haptic data from a live event to an end user device)
a station configured to generate haptic pattern data from an input signal, (Hamam [0003] [0037] [0041]: transformer is configured to receive the sensor data from the sensor and transform the sensor data into a signal including haptic data that is associated with the live event)
[the input signal including rhythm, time, or beat inputted to the station,] (Hamam [0020] [0021] [0037]: processing live signals including raw audio)
which is configured to receive the input signal from a station user; (Hamam [0038]-[0040]:  a human operator watches live signal 612 at onsite processing or transmission station 652 and inserts haptics effects manually within the buffer period as represented by insertion 654)
a haptic device configured to receive the haptic pattern data from the station, (Hamam [0003]:
end user device is configured to receive the haptic data from the transformer) generate a haptic stimulus, and transmit the haptic stimulus to a user, (Hamam [0003] [0031]: end user device includes a haptic output device configured to generate a haptic effect to a user based on the haptic data)
wherein the station receives the input signal, (Hamam [0003]: transformer is configured to receive the sensor data from the sensor) generates the haptic pattern data based on the input signal, (Hamam [0003] [0021]: transformer is configured to transform the sensor data into a signal including haptic data) and transmits the haptic pattern data wirelessly to the haptic device, 2Appl. No.: 16/757,375 (Hamam [0021] [0022]: haptic
data (i.e., sensor data that has been treated or processed by transformer 118) is delivered to the one or more end devices; [0024]: cellular or Wi-Fi technologies could be used for transmission)
Reply to Office Action of April 29, 2022wherein each of a plurality of users is capable of wearing, holding, or carrying the haptic device, and the haptic pattern data is wirelessly transmitted to haptic devices of at least two users,  (Hamam [0024]: cellular or Wi-Fi technologies could be used for transmission; [0031]: end user device 430 may be a wearable haptic peripheral that is configured to be coupled to or positioned adjacent to a user; [0039] [0045] [0050]: Broadcasting station 656 then transmits composite signal 628 having both the processed audio and/or video data and embedded haptic data to one or more end user devices 430; Figs. 6-11)
wherein the haptic device comprises a visualizer, wherein light emitted from the visualizer corresponds to at least one of rhythm, time, and beat of content or an event effect, (Hamam [0003]: end user device includes a display [visualization unit] configured to display the video data; [0022]: describing that video [light] can be delivered to one or more end user devices interleaved in temporal order; [0033] [0034]: Display screen 524.sub.C is configured to turn electrical signals into visible light and may be any type of medium that outputs video to a user)
Although Hamam does discloses processing live signals including raw audio and manually inserted haptic effects (Hamam [0020] [0021] [0037] [0038]), Hamam may not explicitly teach every aspect of the input signal including rhythm, time, or beat inputted to the station.
Dunham teaches the input signal including rhythm, time, or beat inputted to the station, which is configured to receive the input signal from a station user; (Dunham [0137]-[0140] claim 18; claim 19: discussing that the input signal includes rhythm, waveform, feature, or beat inputted by a disc jockey or third party device [station]; [0028] [0080] [0090] [0144])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the input signal including rhythm, time, or beat inputted to the station as taught by Dunham for the benefit of providing and broadcasting haptic patterns of Hamam, with a reasonable expectation of success, in order to vibrate in a manner that enhances the club experience for the user (Dunham [0043]) and to receive control patterns that coincide with the music to enable users to feel the inflection of the music to enhance their experience (Dunham [0139]).  In addition, both references (Hamam and Dunham) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, haptic providing devices. This close relation between the references highly suggests a reasonable expectation of success.
Although Hamam does disclose a display screen configured to turn electrical signals into visible light and may be any type of medium that outputs video to a user (Hamam [0033]), Hamam in view of Dunham may not explicitly teach every aspect of wherein the light emitted from the visualizer of the haptic device is different for each specific user or specific user group.  
Heubel teaches wherein the light emitted from the visualizer of the haptic device is different for each specific user or specific user group. (Heubel [0019] [0024]-[0026]: central server broadcasts asynchronously (i.e., a varied effect depending on the location or attribute of each person) haptic effects to a group of users in conjunction with audio/visual events; [0078] [0079]: users may be able to customize their experience by the selection of software settings on their mobile device, such as by...Adding additional audio/video broadcast to the devices along with the haptics; the filtering can cause a user to feel only certain instruments in a music broadcast or specific visual elements in a visual broadcast; [0028] [0030] [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the light emitted from the visualizer of the haptic device to be different for each specific user or specific user group as taught by Heubel for the benefit of providing and broadcasting haptic patterns of Hamam in view of Dunham, with a reasonable expectation of success, for providing a customized experience to users (Heubel [0079]) and the experience of the user would be enhanced (Heubel [0012] [0024]). In addition, both references (Hamam in view of Dunham and Heubel) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, haptic providing devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 21, Hamam in view of Dunham in further view of Heubel teaches wherein the station generates the haptic pattern data from the input signal which includes at least one of force application data, content data, and event effect data.  (Hamam [0044] [0049]: raw data from sensor 710 is transformed into haptic data that includes haptic event detections or identifications depending on the type of event and the accompanying sensor information such as force and intensity; Dunham [0028] [0140] [0141]) [The motivation of claim 20 is applicable to claim 21 and thereby incorporated]

Regarding Claim 22, Hamam in view of Dunham in further view of Heubel teaches wherein the station further comprises: at least one touch panel which receives an external force. (Hamam [0020]: haptic data includes sensor data that is manually used to create data conveying haptic information (i.e., by a human designer or operator); Fig. 6 showing an external force being received at a touch panel; Dunham [0140] [0141]) [The motivation of claim 20 is applicable to claim 22 and thereby incorporated]

Regarding Claim 24, Hamam in view of Dunham in further view of Heubel teaches further comprising: a pattern selector including a plurality of buttons, each of the plurality of buttons instantaneously implementing pre-stored haptic pattern data.  (Dunham [0141]: the DJ may select the control pattern and/or control settings to accompany the music. For example, during a drop in a track, the DJ may select certain settings to accompany the drop. A different setting may be selected for different drops;  settings may be provided via a physical sliding scale or knob (or electronic scales/knobs on a display screen) to provide fast and relatively easy control. Additionally or alternatively, the settings may include pre-configured portions of control patterns that are quickly selectable by the DJ; upon receiving a selection by a DJ, the third-party server 112a transmits the portions of the control pattern and/or control settings to the sexual aid devices 102) [The motivation of claim 20 is applicable to claim 24 and thereby incorporated]

Regarding Claim 26, Hamam in view of Dunham in further view of Heubel teaches wherein the haptic device comprises: a haptic controller to receive the haptic pattern data wirelessly transmitted from the station,  (Hamam [0026] [0027]: receiver 434 of end user device 430 receives signal 122 including haptic data or receives composite signal 328 and signal 122 including haptic data or the haptic component of composite signal 328 is then routed or transmitted to a processor; Figs. 3 and 4) to generate a control signal to control one or more haptic transmitters based on the haptic pattern data, (Hamam [0026]-[0028] [0030]: Processor 432 can decide what haptic effects to send to haptic output device 426 and in what order to send the haptic effects. For example, signal 122 including haptic data or the haptic component of composite signal 328 may include voltage magnitudes and durations. In another example, signal 122 including haptic data or the haptic component of composite signal 328 may provide high level commands to processor 432 such as the type of haptic effect to be output (e.g. vibration, jolt, detent, pop, etc.) by haptic output device 426, whereby the processor 432 instructs haptic output device 426 as to particular characteristics of the haptic effect which is to be output) wherein the one or more haptic transmitters transmits a haptic stimulus.  (Hamam [0026] [0027] [0029] [0030]: haptic output device 426 provides or outputs one or more haptic effects [haptic stimulus] to a user) [The motivation of claim 20 is applicable to claim 26 and thereby incorporated]

Regarding Claim 28, Hamam in view of Dunham in further view of Heubel teaches wherein the station comprises a plurality of touch panels, (Dunham [0099]: user interface 230 defines one or more fields for receiving user input via, for example a touchscreen)  each user wears, holds, or carries a plurality of haptic devices,  (Hamam [0031]: end user device 430 may be a wearable haptic peripheral that is configured to be coupled to or positioned adjacent to a user; Figs. 6-11; Dunham [0138] [0139] Fig. 12 show each user wearing a plurality of haptic devices) and the touch panels and the plurality of haptic devices worn, held, or carried by each user match each other according to the disposed positions.  (Dunham [0005] [0027] [0040] [0091] [0099]: describing that the one or more fields for receiving user input and the haptic devices each match according to their disposed positions; [0135]) [The motivation of claim 20 is applicable to claim 28 and thereby incorporated]

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Dunham in further view of Heubel in further view of Gervais et al. (US 2017/0249812 A1; hereafter “Gervais”).

Regarding Claim 23, Hamam in view of Dunham in further view of Heubel may not explicitly teach every aspect of wherein the visualizer of the haptic device generates light corresponding to the haptic pattern data.  
However, Gervais teaches wherein the visualizer of the haptic device generates light corresponding to the haptic pattern data. (Gervais [0075]: the playback device receives the audio-video [light] content along with the haptic data and plays them back in synchrony)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to generate the light corresponding to the haptic pattern data as taught by Gervais for the benefit of providing and broadcasting haptic patterns of Hamam in view of Dunham in further view of Heubel, with a reasonable expectation of success, for visual feedback purposes, thus, the experience of the user would be enhanced. In addition, references (Hamam in view of Dunham in further view of Heubel and Gervais) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, haptic providing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Dunham in further view of Heubel in further view of Ebeling et al. (US 2016/0027338 A1; hereafter “Ebeling”).

Regarding Claim 25, Hamam in view of Dunham in further view of Heubel may not explicitly teach every aspect of wherein the station further comprises a visualizer to generate light corresponding to the haptic pattern data.  
However, Ebeling teaches wherein the station further comprises a visualizer to generate light corresponding to the haptic pattern data.  (Ebeling [0043]: describing that the tool [station] displays a visualization of the mapped vibrations [haptic pattern data]; Fig. 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the visualizer of the station generates light corresponding to the haptic pattern data as taught by Ebeling for the benefit of providing and broadcasting haptic patterns of Hamam in view of Dunham in further view of Heubel, with a reasonable expectation of success, for visual feedback purposes. Thus, the experience of the user would be enhanced. In addition, both references (Hamam in view of Dunham in further view of Heubel and Ebeling) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, haptic providing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Dunham in further view of Heubel in further view of Aldossary et al. (US 2016/0055726 A1; hereafter “Aldossary”).

Regarding Claim 27, Hamam in view of Dunham in further view of Heubel may not explicitly teach every aspect of wherein the station comprises a plurality of touch panels, the haptic device comprises a plurality of haptic transmitters, and the touch panels and the haptic transmitters match each other and operate according to their disposed positions.  
However, Aldossary teaches wherein the station comprises a plurality of touch panels, the haptic device comprises a plurality of haptic transmitters, and the touch panels and the haptic transmitters match each other and operate according to their disposed positions. (Aldossary [0056]: a user can send a sensation by touching the screen or touch panel of their communication device S406 [station] where the different sections of the screen or touch panel correspond to a tactile pad on the tactile communication apparatus 100 [haptic device] being worn by the other user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s subject matter for the touch panel units and the haptic transmitters to match each other and operate according to their disposed positions as taught by Aldossary for the benefit of providing and broadcasting haptic patterns of Hamam in view of Dunham in further view of Heubel, with a reasonable expectation of success, for targeted interaction and to create distinct interactions (Aldossary [0026] [0027]), thus, the experience of the user would be enhanced. In addition, both references (Hamam in view of Dunham in further view of Heubel and Aldossary) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, haptic providing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamam in view of Dunham in further view of Heubel in further view of Jiang et al. (US 2015/0328082 A1; hereafter “Jiang”).

Regarding Claim 29, Hamam in view of Dunham in further view of Heubel teach wherein the light emitted from the visualizers of the haptic device [corresponds to an intensity of force to be applied to the touch panel]. Hamam [0033]: Display screen 524.sub.C is configured to turn electrical signals into visible light and may be any type of medium that outputs video to a user; Heubel [0079])
However, Hamam in view of Dunham in further view of Heubel may not explicitly teach every aspect of [wherein the light emitted from the visualizers of the haptic device] corresponds to an intensity of force to be applied to the touch panel.  
Jiang teaches wherein the light emitted from the visualizers of the haptic device corresponds to an intensity of force to be applied to the touch panel.  (Jiang [0060]: as the user 60 changes the stimulation (e.g., motion of the sex toy, force of the sex toy, vibrational strength of the sex toy, frequency of the sex toy, haptic pattern of the sex toy, other types of stimulations, and/or combinations thereof) of the sex toy 68 via the controller 62, the light pattern of the visual feedback indicator 100 will produce corresponding light patterns. Each light pattern can reflect the stimulation types, strength, and/or patterns of the sex toy 68...NOTE: the light pattern reflecting the strength via the controller equates to the intensity of force to be applied to the touch panel unit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the light emitted from the visualizer of the haptic device to correspond to an intensity of force to be applied to the touch panel as taught by Jiang for the benefit of providing and broadcasting haptic patterns of Hamam in view of Dunham in further view of Heubel, with a reasonable expectation of success, for visual feedback purposes, thus, the experience of the user would be enhanced. In addition, references (Hamam in view of Dunham in further view of Heubel and Jiang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, haptic providing devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 31, Hamam in view of Dunham in further view of Heubel may not explicitly teach every aspect of wherein the light emitted from the visualizer of the haptic device corresponds to each of the plurality of buttons of the pattern selector. 
Jiang teaches wherein the light emitted from the visualizer of the haptic device corresponds to each of the plurality of buttons of the pattern selector. (Jiang [0050] [0053] [0054] [0060] [0062]: Visual feedback can be provided on the sex toy 78 by having components that can produce light; vibrational pattern of the sex toy 78 can be mapped to a pattern of light on the LEDs; [0135]: buttons 290 displayed on the touchscreen of the mobile handset 250 can be used to trigger different haptic effects... NOTE: Since each button corresponds to a haptic effect and each haptic effect is mapped to a pattern of light, the pattern of light corresponds as well to the respective button) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the light emitted from the visualizer of the haptic device to correspond to each of the plurality of buttons of the pattern selector as taught by Jiang for the benefit of providing and broadcasting haptic patterns of Hamam in view of Dunham in further view of Heubel, with a reasonable expectation of success, in order to provide synchronized visual feedback (Jiang [0060]).  Additionally, Jiang teaches this “visually indicate[s] the strength, the pattern, the type, and/or other status information of the stimulations” [0050]. Thus, the experience of the user would be enhanced. In addition, references (Hamam in view of Dunham in further view of Heubel and Jiang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, haptic providing devices. This close relation between the references highly suggests a reasonable expectation of success.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Bhatia et al.
US 2012/0206247 A1 – Directed to converting an audio signal into one or more haptic effects [0005]
Cruz-Hernandez et al.
US 2015/0070148 A1 – Directed to generating haptic effects associated with audio signals [Abstract]
Lim et al.
US 2014/0292501 A1 – Directed to providing a haptic effect using a sound effect [Abstract]
Tuck et al.
US 2012/0179077 A1 – Directed to coordinating tactile vibratory stimulus with an audio stimulus [Abstract]
Urbach
US 2014/0266646 A1 – Directed to tactile feedback on wearable computing devices [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        September 9, 2022